On November 18, 2004, the defendant was sentenced to a commitment to the Department of Corrections for a term of Five (5) years, for violation of the conditions of a deferred sentence, for the offense of Criminal Possession of Dangerous Drugs, a felony.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present, however his attorney, Brian Yowell, appeared on his behalf and advised the Division that the Defendant did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 16 th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.